IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

GREGORY S. BURDOO,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-2036

KRISTEN T. PLYMPTON,

      Appellee.

_____________________________/

Opinion filed May 9, 2017.

An appeal from the Circuit Court for Alachua County.
James M. Colaw, Judge.

Gregory S. Burdoo, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee; Kristen T. Plymton, pro se, for
Appellee.




PER CURIAM.

      Appellant, Gregory S. Burdoo, who is incarcerated, appeals the denial of his

motion to dissolve injunction against him. Burdoo argues the lower court erred by

not allowing him to appear telephonically or in person at the hearing. We agree and

reverse.
      The record indicates Burdoo properly brought to the lower court’s attention

his desire to attend the hearing telephonically. Specifically, Appellant’s motion

stated, “The Petitioner requests a telephonic hearing to attend the hearing, as the

costs for transportation can easily be avoided. However, Petitioner requires an order

for this Court to secure access to a telephone line through prison officials.” Despite

Appellant’s request, the lower court issued an order scheduling a hearing to occur at

the courthouse. No subsequent order for telephonic hearing was entered, nor was an

order to transport Appellant to the hearing issued. Accordingly, Appellant was not

present at the hearing, in person or telephonically. Following the hearing, the lower

court denied Appellant’s motion.

      A prisoner involved in civil litigation has the right to be heard; however, “the

prisoner must bring to the court’s attention his desire to appear personally or

telephonically at hearing or trial.” Johnson v. Johnson, 992 So. 2d 399, 401 (Fla. 1st

DCA 2008) (quoting Rogers v. Rogers, 977 So. 2d 687, 687 (Fla. 4th DCA 2008)).

If a prisoner requests a telephonic hearing or asserts his desire to be heard on the

matter, “the right is clear.” Johnson, 992 So. 2d at 401. A court reversibly errs when

a prisoner requests to appear telephonically, and the court fails to issue an order

directed to the Department of Corrections requiring the prisoner to appear

telephonically. See Havenner v. Hutchinson, 162 So. 3d 1113 (Fla. 1st DCA 2015).




                                          2
      Because Burdoo properly notified the lower court that he wished to appear

telephonically and he was denied the opportunity to appear, we reverse the order

denying Burdoo’s motion to dissolve the injunction and remand for further

proceedings.

      REVERSED AND REMANDED.

ROWE, RAY, and M.K. THOMAS, JJ., CONCUR.




                                       3